DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/569,108, filed on 9/12/2019.
Claim(s) 1-18 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 14/480,901, issued as U.S. 10,453,071, which claims domestic priority to provisional application, 61/875474, filed on 9/9/2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/14/2020 (2) and 11/23/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: at line 8, “criteria:” should be corrected to, “criteria;” (i.e., change the colon “:” to a semicolon “;”); and
in line 10, “repository:” should be corrected to, “repository;” (i.e., change the colon “:” to a semicolon “;”).  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities: at line 9, “criteria:” should be corrected to, “criteria;” (i.e., change the colon “:” to a semicolon “;”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al., US 2013/0212118 A1 (hereinafter “King”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 10
King discloses a method of mapping computer readable electronic files to a schema allowing investigation in a computer system including at least one processor (King, [0011], at least one electronic storage device coupled to the at least one processor (King, [0011], see memory) and at least one display coupled to the at least one processor (King, [0029], see screen) comprising:
the at least one processor accessing the electronic files and data related to the electronic files from a data source (King, [0032], see documents added to a case database, where in order to add the documents the documents are accessed);
the at least one processor culling at least one of the accessed files and related data based on predetermined filter criteria (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling; and King, [0049], see if the document history exists within the document history database 216, at block 410, the server 200 can retrieve history tags form the document history database 216. Through the history tags, data can be culled at block 412. Documents can be recorded at block 414. The culled data can be added to the case database);
the at least one processor storing the remaining files and related data in a third-party data repository (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling);
the at least one processor mapping a set of electronic files and related data stored in the third-party data repository into a predetermined database schema (King, [0031], see each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information, where the “major components” and how they are stored in the database are being interpreted as the “predetermined database schema”);
the at least one processor obtaining the mapped files and related data from the predetermined database schema and analyzing the mapped files and related data obtained from the predetermined database schema (King, [0046], see the document history database can be queried to batch review documents. Documents can be batched for review by document history filtered criteria, for example, all documents marked privileged in any prior case. The batch review can be performed by looking up previous tags assigned to the documents as well as information within the document history database 216. Documents can be tagged in real-time with a history update as will be shown in FIG. 7. FIG. 8 will show advance querying of a document's history and custodial history for litigation by case type. History can also be kept track of by case type, which is assigned and configured when the cases are created. During case review, cases linked to the document history database 216 can query the history for documents and display how it was used in any, some or all of the cases that the document can have existed within; and King, [0047], see the history during document navigation can be displayed and used for production and redaction conflict identification as will be shown in FIG. 9. Statistical quality control or final conflict check can be performed to identify documents within one case or the current case that can have conflicting use in prior cases);
the at least one processor applying a status decision on the analyzed files and related data (King, [0047], see the history during document navigation can be displayed and used for Statistical quality control or final conflict check can be performed to identify documents within one case or the current case that can have conflicting use in prior cases); and
the at least one processor submitting at least one analyzed electronic file and related data to a third-party e-discovery processing application based on the applied status decision (King, [0028], see discovery; and King, [0042] and [0047], see documents are produced).
Claim(s) 10 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 10, King discloses a computer system for mapping computer readable electronic files to a schema allowing investigation comprising:
at least one processor (King, [0011], see processor); and
at least one electronic storage device coupled to the at least one processor (King, [0011], see memory); and
at least one display coupled to the at least one processor (King, [0029], see screen).

Claims 2 and 11
With respect to claims 2 and 11, King discloses wherein the culling further comprises:
the at least one processor determining a hash value of each electronic file (King, [0048], see hash created for the document received);
the at least one processor receiving search criterion including one or more of file system date range, file type, file path, or whether the hash value can be found in a list of hash values for electronic files known to be irrelevant to the investigation (King, [0048], see determine if the generated hash for the document exists in the document history database);
the at least one processor comparing each electronic file and/or the associated file system information to the received search criterion to determine the files that meet the search criterion as a positive result (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language);
the at least one processor, when the hash value is selected as one of the search criterion, determining whether the hash value is not on the list of hash values as a positive result (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language); and
the at least one processor providing the electronic files with positive results to an e-discovery application provided on the computer system and populating an electronic file with identifying information concerning those electronic files not resulting in a positive result (King, [0028], see discovery; and King, [0042] and [0047], see documents are produced).

Claims 3 and 12
With respect to claims 3 and 12, King discloses wherein the culling further comprises:
the at least one processor receiving the list of hash values for electronic files known to be irrelevant (King, [0048], see determine if the hash for the document exists in the document history database);
at least one processor storing in the at least one storage device all hash values with predetermined digits in common with other hash values in the list of hash values in tables, wherein the number of predetermined digits is between one and less than all of the digits in the hash values (King, [0049], see has stored for future reference);
the at least one processor receiving the hash value of each electronic file (King, [0048], see determine if the hash for the document exists in the document history database);
at least one processor identifying the table including the hash values having the predetermined digits in common with the received hash value (King, [0048], see determine if the hash for the document exists in the document history database);
at least one processor searching for the received hash value in the identified table stored in the at least one electronic storage device (King, [0048], see determine if the hash for the document exists in the document history database);
the at least one processor determining a positive result when the received hash value is not in the identified table (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language); and
the at least one processor not indicating a positive result when the at least one processor determines that the received hash value is in the identified table (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the 

Claims 7 and 16
With respect to claims 7 and 16, King discloses wherein the analyzing further comprises:
the at least one processor identifying all electronic files stored in the at least one electronic storage device obtained from one or more specified custodians of electronic files (King, [0042], see queried by custodian);
the at least one processor determining a date associated with each of the identified electronic files (King, [0042], see adding a date to the document);
the at least one processor determining a number of electronic files associated with the specified custodians in each of a series of time segments over a period of time (King, [0042], see queried by custodian; and King, [0042] and [0047], see documents are produced);
the at least one processor causing at least one display coupled to the at least one processor to display the number of electronic files in each of the series of time segments (King, [0042] and [0047], see documents are produced); and
the at least one processor causing the at least one display to illustrate those time segments with large and/or small numbers compared to other time segments (King, [0042] and [0047], see documents are produced).

Claims 8 and 17
wherein the analyzing further comprises:
the at least one processor receiving a plurality of search terms and/or electronic file metadata elements to be searched (King, [0042], see queried by any of the fielded information, custodian, case, tag, production, etc.);
the at least one processor conducting a search in the electronic files for each search term and/or metadata element (King, [0042], see queried by any of the fielded information, custodian, case, tag, production, etc.);
the at least one processor determining a number of electronic files including each search term and/or metadata element and a number of electronic files including each search term and/or metadata element and no other of the search terms or metadata elements (King, [0025], see queried and returned); and
the at least one processor causing the numbers to be displayed on the at least one display (King, [0025], see queried and returned).

Claims 9 and 18
With respect to claims 9 and 18, King discloses further comprising for each new electronic file to be added to the collection:
the at least one processor determining a hash value of the new electronic record (King, [0048], see hash created for the document received);
the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection (King, [0048], see determine if the generated hash for the document exists in the document history database);
when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device (King, [0049], see when no hash exists for the document, or it cannot be found, a history file can be created to reflect ingestion for this specific case and added to the document history database); and
when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection (King, [0049], see if the document history exists within the document history database 216, at block 410, the server 200 can retrieve history tags form the document history database 216. Through the history tags, data can be culled at block 412. Documents can be recorded at block 414. The culled data can be added to the case database).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Messing et al., US 2012/0192286 A1 (hereinafter “Messing”).

Claims 4 and 13
Claims 4 and 13 incorporate all of the limitations above.
King discloses further comprising:
the at least one processor storing computer readable electronic files of the communications in the at least one electronic storage device (King, [0032], see documents added to a case database);


On the other hand, Messing discloses the at least one processor mapping a plurality of communication addresses associated with a plurality of communicators to a single communication party (Messing, [0031], see domains database that can contain email addresses and domain names); and
the at least one processor reporting or graphically displaying on the at least one display the communications wherein all communications involving the plurality of communication addresses are treated as involving the single communication party (Messing, [0038]-[0053], see reporting results).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Messing’s teachings to King’s method.  A skilled artisan would have been motivated to do so in order to improve consistency and accuracy and to reduce cost and exposure, see Messing, [0005].  In addition, both/all of the references (King and Messing) disclose features that are directed to analogous art and they are 

Claims 5 and 14
Claims 5 and 14 incorporate all of the limitations above.
King discloses wherein the analyzing further comprises:
the at least one processor storing computer readable electronic files and associated data corresponding to communications associated with the investigation from a group of custodians in the at least one storage device (King, [0009], see a database storing historical and custodial information of a plurality of documents);




On the other hand, Messing discloses the at least one processor identifying source and destination address data included in the electronic files and associated data for the communications (Messing, [0031], see domains database that can contain email addresses and domain names);
the at least one processor using the electronic files and related data to determine the number and direction of the communications among the source and destination addresses (Messing, [0038]-[0053], see reporting results);
the at least one processor graphically representing communications by establishing a node for each of the source and destination addresses and extending lines between the nodes to represent a number and direction of communications between addresses associated with the nodes (Messing, [0038]-[0053], see reporting results); and
the at least one processor indicating on the graphical representation custodians not included in the group of custodians from whom electronic files and associated data should be considered in the investigation (Messing, [0038]-[0053], see reporting results).  See claim(s) 4 and 13 above for the motivation to combine.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of McNamar, US 2009/0030754 A1 (hereinafter “McNamar”) in further view of Messing.

Claims 6 and 15
Claims 6 and 15 incorporate all of the limitations above.
On the other hand, McNamar discloses wherein the analyzing further comprises:
the at least one processor receiving at least one facet for the basis of the selecting and at least one value associated with each facet (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.), the at least one facet including custodians of the electronic files, dates associated with the electronic files, terms included within the electronic files, or any combination thereof (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author [i.e., custodians], date, subject matter [i.e., terms], etc.; and McNamar, [0040], see documents are searched based on specified search terms, for example, by subject [i.e., terms], date, range of dates, individual identify [i.e., custodians], geography and data value);
the at least one processor filtering for computer readable electronic files stored in the at least one electronic storage device meeting the at least one value associated with the at least one facet received by the at least one processor (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.; McNamar, [0039], see search criteria and one or more taxonomies; and McNamar, [0040], see documents are searched based on specified search terms, for example, by subject, date, range of dates, individual identify, geography and data value);
the at least one processor displaying on the at least one display metadata associated with the electronic files identified in the filtering (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items);
the at least one processor causing contents of an electronic file selected based on the metadata to be displayed on the at least one display (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or 

On the other hand, Messing discloses e-mail domains associated with e-mails represented by the electronic files (Messing, [0031], see domains database that can contain email addresses and domain names), file types of the electronic files (Messing, [0027], see file type), or current states of the electronic files (Messing, [0035], see privileged/non-privileged, where privileged/non-privileged is being interpreted as the “current state of the (respective) electronic file”);
the at least processor recording an indication from a user as to whether or not an electronic file is responsive to an investigation (Messing, [0004], see human review for responsiveness; and Messing, [0025], see predefined indicators for documents).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Messing’s teachings to the combination of King and McNamar.  A skilled artisan would have been motivated to do so in order to improve consistency and accuracy and to reduce cost and exposure, see Messing, [0005].  In addition, both/all of the references (King, McNamar and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Couturier et al. for network search methods;
– Srihari et al. for context aware back-transliteration and translation of names and common phrases using web resources;
– Mayer et al. for automated straight-through processing in an electronic discovery system;
– Richards et al. for electronic discovery system;
– Mayer et al. for labeling electronic data in an electronic discovery enterprise system;
– Andersen et al. for active email collector;
– Jenkins et al. for managing enterprise content;
– Pandey et al. for data encryption;
– Lim for deploying policies and allowing off-line policy evaluations;
– Flory for the management of the electronic files; and
– Dewitt et al. for storage optimizing encoder.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: March 23, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152